EXAMINER’S COMMENTS
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
Response to Amendment
All claims 1-20 filed May 10, 2022 were examined in this Allowability Notice. The rejection under non-statutory double patenting is withdrawn in light of amendments that render the instant independent claims distinct from parent patent US 10,699,328.
Closest US Patent/US Patent Publication Prior Art
Perry, US 2014/0040075 recited in paper #20220209 mailed February 14, 2022, is the closest prior art. Forward citations of Perry failed to reveal closer prior art. Prior art cited during prosecution of Perry, abandoned, failed to reveal closer prior art. Perry alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature Prior Art
Sharma, IDS considered August 17, 2021 Cite. No. 3, is the closest non-patent literature prior art. Sharma alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        May 17, 2022